DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/24/2022.
Claims 1, 3, 12, and 23 are amended.
Claim 2 is cancelled.
Claims 1 and 3-23 are pending. Claims 6 and 12-22 have been withdrawn.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Miyazaki fails to disclose or suggest “a sheet-like tobacco tar storage body covering one side face of the ultrasonic atomization piece” (p. 9). 
The Examiner has noted the Applicant’s argument but has added Makoto et al. (JP 5-31421) to address this new claim limitation. The Examiner notes that the newly added claim limitation would encompass both partially covering, as shown in Makoto, and fully covering, as shown in Fig. 3 of the instant specification. 

The Applicant argues that the Examiner has failed to demonstrate that Miyazaki discloses “a vertical vent groove [that] is provided in the other side face, away from the tobacco tar storage bottle, of the tobacco tar guide body”, where the “other side face of the tobacco tar guide body is in contact with a side face of the tobacco tar storage body” as recited in claim 1. The Applicant shows Fig. 2 and 4 of the to show an example of the vertical vent groove 3. The Applicant notes that Miyazaki’s vent hole 73, which is mapped to the claimed “vertical vent groove” and the liquid supply plate 70 (including the porous member 82) are collectively mapped to the tobacco tar guide body. The Applicant argues that Miyazaki does not disclose that its vent hole 73 is provided in the other side face…of” the liquid supply plate 70 including the porous member 82 where that particular side face is in contact with a side face of the porous member 83. The Applicant argues that Miyazaki is silent as to where the vent hole 73 is. 
	The Examiner finds the Applicant’s argument unpersuasive. Miyazaki discloses that the vent hole 73 extends from the top surface of the liquid supply plate 70 to the bottom surface of the supply plate (see Fig. 2 and 4). The bottom surface of the supply plate 70 is the “an other side face of the tobacco tar guide body” and including the porous member 82. 

Claim Objections
Claim 1 and 23 are objected to because of the following informalities:
Regarding claims 1 and 23, the claim limitation “is in contacted with” should be changed to --is in contact with--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim indefinite because it  is dependent on cancelled claim 2. For examination purposes, the limitation will be dependent on claim 1. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2008-104966; see machine translation; of record) in view of Makoto et al. (JP 5-31421; see machine translation). 
Regarding claim 1 and 23, a Miyazaki discloses an atomizing apparatus (10; abstract) and electronic cigarette (see Fig. 9; Paragraph 147) comprising a second case (225; Fig. 9 equivalent to a shell), a reservoir (20; equivalent to a tobacco tar storage bottle), a surface acoustic wave element (50; equivalent to an ultrasonic atomization piece) wherein the frequency of the surface wave is set to several tens of Mhz (Paragraph 80; equivalent to an ultrasonic wave), and a porous member (83) contacting the surface wave element (Paragraph 97; see Fig. 5) and disposed in the liquid supply plate (see Fig. 5), and a liquid supply plate (70) including a porous member (82) (collectively equivalent to a tobacco tar guide body);
wherein, the liquid supply plate and porous member move the liquid toward the atomizer (Paragraph 95) provided inside a holding member (32) which is in a fitting relationship with the liquid case (21; Paragraph 93; equivalent to fixed to an outer wall of at least one side of the tobacco tar storage bottle) and an opening (22; equivalent to a tobacco tar seepage hole) is provided in the right side of the reservoir (20; see Fig. 5; equivalent to provided in a side face of the tobacco tar storage bottle);
wherein the left side of the porous member (82) is inserted into the liquid adsorption member (90) of the reservoir (see Fig. 5; Paragraph 94; equivalent to one side face of the tobacco tar guide body is communicated with the inner cavity of the tobacco tar storage bottle through the tobacco tar seepage hole), and the liquid supply plate includes a bottom side face (see Fig. 2, 5; equivalent to an other side face)  and 
the surface acoustic wave element (50) and porous member (83) are provided parallel to the length of an electronic cigarette (200; see Fig. 9). 
Miyazaki further discloses a mouthpiece (251; equivalent to a suction nozzle) located at the top of the atomizer (40), the liquid supply plate including vent holes (73; equivalent to a vertical vent groove) in a surface away from the reservoir (see Fig. 1-2, 5), including an end that communicates with the outside (Paragraph 71; interpreted as the top end of the vent hole) and a second end that communicates with space (80; Paragraph 71) which is in fluid communication with the discharge port (see Fig. 2) in fluid communication with the mouthpiece (see Fig. 9); an insertion portion (31; equivalent to an accommodation groove) wherein the liquid supply plate includes an intake port (75) is inserted into the septum located in the insertion portion (Paragraph 75; equivalent to accommodating the tobacco tar guide body), the insertion portion is located on a right side of the liquid case (see Fig. 1-2); a septum (30; equivalent to a tobacco tar seepage hole) attached to the insertion portion (Paragraph 63; see Fig. 2), the insertion portion is in fluid communication with a first opening (see Fig. 1; interpreted as the opening receiving septum 130) provided in the left side of the liquid case (see Fig. 8; Paragraph 64-65), the first opening and vent holes are in fluid communication with each other (see Fig. 1; fluidly connected through the space 80, liquid conduction path 81, and reservoir 20), and the first opening is communicated with a second opening (153; see Fig. 8; interpreted as a communication air passage).
However, Miyazaki is silent as to a sheet-like tobacco tar storage body covering one side face of the ultrasonic atomization piece, an other side face of the tobacco tar guide body is in contact with a side face of the tobacco tar storage body, which is away from the ultrasonic atomization piece, the tobacco tar storage body is provided parallel to the length direction of an electronic cigarette. 
	Makoto teaches an ultrasonic atomizer (title) comprising a vibrator (9; Fig. 1A-B; “atomization piece”) and a porous thin plate (14A; para. 11; “sheet-like tobacco tar storage body” that partially covers “one side face of the ultrasonic atomization piece”), wherein the porous thin plate extends in the same direction as the vibrator (see Fig. 1 A-B) and has a top surface which is away from the vibrator (see Fig. 2A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the porous thin plate of Makoto to the Miyazaki’s apparatus in order to provide an ultrasonic atomizer with less power consumption, a smaller size, a higher atomization efficiency, and more stable performance (Makoto; para. 16). 

	Regarding the claim limitation “an other side face of the tobacco tar guide body is in contact with a side face of the tobacco tar storage body, which is away from the ultrasonic atomization piece,” one of ordinary skill in the art would be motivated to add Makoto’s thin plate to the bottom surface of the liquid supply plate because the bottom surface is where the surface acoustic wave element is located. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Makoto’s thin plate to Miyazaki's apparatus at a location at the bottom surface of the liquid supply plate and above the surface acoustic wave element. This location is advantageous because the porous thin plate consumes less power, reduces the size of the apparatus, improves atomization efficiency, and provides more stable performance. Moreover, the location is suitable because it is the location would hold the liquid for atomization on the surface acoustic wave element; and Makoto discloses that the location should be above the vibrator to hold the liquid.
Therefore, the top surface of the thin plate away from the surface wave acoustic element 50 would contact the bottom surface of the liquid supply plate 70. 
	
Regarding the claim limitation, “the tobacco tar storage body is provided parallel to the length direction of an electronic cigarette,” since the added thin plate is parallel to the surface acoustic wave element, which is parallel to the length direction of the electronic cigarette (see Fig. 9), the thin plate is also parallel to the length direction of the electronic cigarette. 

Regarding claim 3, Miyazaki discloses wherein the left end of the liquid case is sealed by a second septum so that there are no liquid leaks (130; Paragraph 64; equivalent to a tobacco plug).

Regarding claim 4, Miyazaki discloses that a side edge of the second septum (130) covers the left edge of the liquid case (see Fig. 1), including a notch (see the indentation in Fig. 1) inserted into the first opening (see Fig. 1; interpreted as in communication with the groove provided in the side edge of the tobacco tar bottle plug at corresponding positions to the groove).

Regarding claim 5, Miyazaki discloses the atomizer as discussed above with respect to claim 4. Miyazaki further suggests providing a plurality of liquid dropping ports and communicating with the space (80) to increase the amount of atomization (Paragraph 90).
However, Miyazaki is silent as to tobacco tar guide bodies provided on the outer walls of both side of the tobacco tar storage body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another liquid supply body to the reservoir because (a) Miyazaki suggests increasing the amount of atomization (Paragraph 90) and (b) such a modification a involves a mere duplication of parts. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144(VI)(B). Moreover, it would have been obvious to said skilled artisan to have tried a finite number of predictable locations on the reservoir, including on sides of the reservoir, with reasonable expectation of success of drawing liquid from the reservoir into the liquid supply body. 

Regarding claim 10, Miyazaki is silent as to ultrasonic atomization pieces are provided in the shell on both sides of the tobacco tar storage bottle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another atomization piece to the added tar guide bodies since such a modification a involves a mere duplication of parts. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144(VI)(B).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Makoto et al. as applied to claim 1 above, and further in view of Guo et al. (US 2016/0295913; of record).
Regarding claim 7, Miyazaki discloses the atomizer as discussed above with respect to claim 1 including the surface acoustic wave element (50) having an excitation electrode (53) including an in electrode (Paragraph 73; interpreted as an elastic piece electrode) and a ground electrode (Paragraph 73; interpreted as a first elastic electrode), the excitation electrodes are interdigitated (interpreted as is in contact with each other), and a reflector (54) including grid-like electrode (paragraph 73; interpreted as a second elastic electrode) located on the surface acoustic element; interpreted as in contact with the ultrasonic atomization piece). 
However, Miyazaki is silent as to the ultrasonic atomization piece is fixed to a back cover; an electrode bracket is fixed to the atomization back cover on a side away from the tobacco tar storage bottle; an elastic electrode is fixed to the electrode bracket; a first elastic electrode and a second elastic electrode fixed to the atomization back cover, the first elastic electrode is in contact with the elastic piece electrode, and the second elastic electrode is in contact with the ultrasonic atomization piece.
Guo teaches an ultrasonic e-cigarette device (title) comprising an outer disk housing (6; equivalent to an atomization back cover), an inner disk housing (3; equivalent to an electrode bracket) on a side away from the liquid (see Fig. 1A), an ultrasonic sprayer disc (5) fixed to the outer disk housing (see Fig. 4), the bottom containing two openings allowing for electrical connection with circuity (11; Paragraph 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the surface acoustic wave element of Miyazaki to the outer disk housing and inner disk housing of Guo because the configuration allows the system to work at all angles and orientations (Guo; Paragraph 49). 

Regarding claim 8, modified Miyazaki discloses a second outer disk housing positioned on the side away from the tobacco tar storage bottle (see Fig. 1B of Guo).

Regarding claim 9, modified Miyazaki discloses silicone seal (Guo; 4) such that no air or water leaks between the seals (Guo; Paragraph 49). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Makoto et al. as applied to claim 1 above, and further in view of Takeuchi et al. (US 2018/0296779; of record).
Regarding claim 11, Miyazaki discloses the atomizer as discussed above with respect to claim 2, wherein the first opening (see Fig. 1; interpreted as the opening receiving septum 130; equivalent to a first portion of the groove in the tobacco tar storage bottle below the guide body), the opening (22; equivalent to a second portion of the groove in the tobacco tar storage bottle above the guide body), the vent holes (73; equivalent to a vertical vent groove in the tobacco tar guide body) and mouthpiece (251) are connected successively (see Fig. 1 and 9). Miyazaki further discloses a control unit (145) includes a control circuit and high-frequency oscillation circuit unit that outputs an excitation signal to the surface acoustic wave element (paragraph 138) having a fitting unit (222) connected to the third case including the reservoir and atomizer (Paragraph 134). 
However, Miyazaki is silent as to a connecting electrode fixed to the shell below the tobacco tar storage bottle; a gap provided between the connecting electrode and tobacco tar storage bottle, an air inlet hole provided in the connecting electrode, and the air inlet hole, the gap, a first portion and the groove below the tobacco tar guide body, the vertical vent groove, a second portion of the groove in the tobacco tar storage bottle above the tobacco tar guide body, and the suction nozzle are communicated successively.
	Takeuchi teaches a non-combustion-type flavor inhaler (abstract) comprising an atomization assembly (120) including second pair electrodes (128; equivalent to a connecting electrode) fixed to the atomization assembly (Paragraph 67) located below the reservoir (60; Fig. 3) including a gap (see Fig. 3; interpreted as the space between the pair of electrode 128), and an air inlet hole (120in) in the electrode (see Fig. 1 and 3), wherein the air inlet and gap are communicated successively (see Fig. 1), the second paired electrodes electrically connect to first paired electrodes (118; Paragraph 67). Takeuchi further discloses that atomizer (80) may be an ultrasonic type component (paragraph 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the second paired electrodes as in Takeuchi to the third case of Miyazaki and the first pair electrodes as in Takeuchi to the control unit of Miyazaki in order to achieve the predictable result of electrically connecting the atomization assembly to the power supply (Takeuchi; Paragraph 67) since (a) Miyazaki suggests electrically connecting the control unit to the atomizer (see Miyazaki; Paragraph 134, 138), and (b) the arrangement is beneficial because the electrodes are disposed at positions such that an electric conductor is not allowed (Takeuchi; Paragraph 69). Therefore, modified Miyazaki discloses the first opening is connected to the gap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712